Title: To George Washington from Elizur Goodrich, 1 October 1793
From: Goodrich, Elizur
To: Washington, George


          
            May it please Your Excellency
            New Haven Octr 1 1793
          
          The office of ⟨mutilated ⟩ in ⟨mutilated
            ⟩ being vacant by the death of ⟨mutilated ⟩ Esquire I have the
            honour respectfully to solicit that your Excellency would be pleased to confer on me the
            appointment to succeed him. Should your Excellency
            consider a complyance with my application, consistent with the public Good I should
            accept the appointment with unfeigned Gratitude and make it my endeavour to discharge
            the duties of the office with fidility and for the benefit of my Country. I am with the
            greatest Veneration and respect your Excellencys humble Servant
          
            Elizur Goodrich
          
        